Title: From John Adams to Elbridge Gerry, 15 August 1783
From: Adams, John
To: Gerry, Elbridge


          My dear Friend.
            Paris August 15th. 1783.
          I have heard no News with more Pleasure than that of your design to go again to Congress, and nothing I hope has happened to divert you from your Purpose. I have lost all my Correspondents in Congress and know little what passes there. The Journals are not sent us, as I think they ought to be, regularly.
          By a letter from Mr: A. Lee to my Wife, I am informed that the Committee had reported in Favour of my Resignation, and Mr: Lee thought I might depend upon the Reports being accepted— But it does not arrive here. We have now a Prospect of signing the Definitive Treaty in nothing variant from the Provisional one, very soon, as the Ratifications of the latter are already exchanged, and France, Spain, England and America are agreed. The Dutch I presume will sign at the same time, but not with a good Will. We have consented that the Imperial Courts should sign, by their Ministers, as Mediators, but the English have not yet consented, and probably will not. We are ready to sign with, or without a Mediation as the English please.
          I believe the English have been endeavouring to perswade the French and Spaniards to sign without us and the Dutch.— Never was there a more foolish Project— The C. de Vergennes absolutely refused— Here he Shewed he had more Sense than they. This Absurdity of the English is the more astonishing, as the C. de Vergennes had said to Dr: Franklin and Mr: Hartley together, within three Days after his arrival here. “Il faut que nous finissions tous ensemble” But they are become a blundering Race. The Doctrine they now set up is that the Provisional Treaty was to be, and will be of itself a definitive Treaty, the Instant the definitive Treaty is signed with France, as it became a preliminary Treaty, when the Preliminaries were signed with France. This Doctrine may be true and just, but it is not the less expedient to have the Solemnities and Forms of a definitive Treaty, in our Affair, than in that of the other Nations.
          We have long foreseen that we should not obtain any additional Advantages, or further Explanations, in the definitive Treaty from the present Ministry. They have committed themselves in Parliament, by disapproving the Articles, and they Stand upon so precarious Ground, that making the least Concession further to us, without, twice its Value from us, in Exchange, would excite a Clamour against them, and cost them their Places. Thus we have no Choice left. We must finish as we begun, or not finish at all, wait another session of Parliament, and run all the risques which accompany delay, at a Time when the political Horison is very cloudy.
          We have long since made to Mr: Hartley, and he has transmitted a Variety of Propositions, but his Principals have consented to none of them, and we have the best Reasons to believe, that this Ministry never will, because such Consent would lose them their Places. Unhappily, when you reason with European Ministers of State you need be less anxious to enquire whether measures are for the good of their Country or not, than, whether they are likely to preserve, or forfeit their places.
          If you send a Commission to make a Treaty with Denmark or Portugal, or any other Power without sending a Minister to the Court, I wish you would insert in it, all your Ministers in Europe, and give the Power to all or any Number, or any one, who may be upon the Spot pointed out for the Negotiation, exactly as you have provided in the Commission for Peace, this is of great Importance, and is but exact Equity. I think your Method should be to resolve upon granting the Commission and then proceed to choose the Ministers to be named in it, as you do in all other Cases, and let them stand in the Commission in the order as they are chosen— I expect myself the Acceptance of my Resignation, and therefore shall not in that Case be one to be inserted, but Mr: Jay, Mr: Laurens and Mr: Dana ought to be inserted, if they stay in Europe, if it is only to show Respect to their Characters and give Reputation to their Names. If Mr: Laurens & Mr: Dana go home as well as I, Mr: Jay ought to be inserted, who is very able, and very willing to serve you, and who in the present Circumstances wants, as well as all your faithful Ministers, all the Support which Congress can give them— You will never have an honest Minister trumpetted by the Court where he is. Dr: Franklin alone, is, and will be trumpetted, by the Commis at Versailles, and their Tools.
          Let me beg of you, my good Friend, to write me, and order your Letters to be delivered to Mr: Jay, and opened, or burnt by him, as you please, In Case I should be absent from Europe.
          With great Affection your old Friend
          John Adams.
        